The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-17, and 25-29 of U.S. Patent No. 9,117,133. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘133 anticipates the subject matter in the instant claims. Claim 1 recites an apparatus for analyzing the skin of a subject, the apparatus comprising a hyperspectral sensor for obtaining a hyperspectral image of said subject (encompassed by hyperspectral sensor of ‘133; claim 1); a control computer for controlling the hyperspectral sensor (encompassed by hyperspectral sensor of ‘133; claim 1), wherein the control computer is in electronic communication with the hyperspectral sensor and wherein the control computer controls at least one operating parameter of the hyperspectral sensor (encompassed by hyperspectral sensor of ‘133; claim 1), and wherein the control computer comprises a processor unit and a computer readable memory (encompassed by hyperspectral sensor of ‘133; claim 1); a control software, stored in the computer readable memory and executed by the processor unit, the control software comprising instructions for controlling said at least one operating parameter of the hyperspectral sensor (encompassed by hyperspectral sensor of ‘133; claim 1); a spectral calibrator module, stored in the computer readable memory and executed by the processor unit, the spectral calibrator module comprising instructions for applying a wavelength dependent spectral calibration standard constructed for the hyperspectral sensor to a hyperspectral image collected by the hyperspectral sensor (encompassed by hyperspectral sensor of ‘133; claim 1); and a light source that illuminates the skin of the subject for the hyperspectral sensor (encompassed by hyperspectral sensor of ‘133; claim 1). Instant claim 2 is encompassed by claim 2 of ‘133. Instant claim 3 is encompassed by claim 3 of ‘133. Instant claim 4 is encompassed by claim 4 of .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,560,643. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘643 anticipates the subject matter in the instant claims. Claim 1 recites an apparatus for analyzing the skin of a subject, the apparatus comprising a hyperspectral sensor for obtaining a hyperspectral image of said subject (encompassed by hyperspectral sensor of ‘643; claim 1); a control computer for controlling the hyperspectral sensor (encompassed by hyperspectral sensor of ‘643; claim 1), wherein the control computer is in electronic communication with the hyperspectral sensor and wherein the control computer controls at least one operating parameter of the hyperspectral sensor (encompassed by hyperspectral sensor of ‘164; claim 1), and wherein the control computer comprises a processor unit and a computer readable memory (encompassed by hyperspectral sensor of ‘643; claim 1); a control software, stored in the computer readable memory and executed by the processor unit, the control software comprising instructions for controlling said at least one operating parameter of the hyperspectral sensor (encompassed by hyperspectral sensor of ‘643; claim 1); a spectral calibrator module, stored in the computer readable memory and executed by the processor unit, the spectral calibrator module comprising instructions for . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 5 is/are directed to a natural phenomenon, e.g. a signature of a spectrum.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim directly claims “a plurality of spectral signatures, each signature in the plurality of spectral signatures corresponding to a characterized human lesion”.  The spectral signature is interpreted to be the spectrum signal of a human lesion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Panasyuk et al. (US 2007/0024946).
Panasyuk et al. discloses an apparatus for analyzing the skin of a subject, the apparatus comprising: a hyperspectral sensor for obtaining a hyperspectral image of said subject (Figs. 1-2 and 9; [0004]; [0012]; [0036]; [0108-0109]); a control computer for controlling the hyperspectral sensor ([0016]; [0102-0103]; [0110]; [0114]; [0127]), and wherein the control computer comprises a processor unit and a computer readable memory ([0102]; [0109]; [0113-0114]; [0116]; [0127]); a control software module, stored in the computer readable memory and executed by the processor unit, the control software comprising instructions for controlling said at least one operating parameter of the hyperspectral sensor ([0015-0016]; [0103-0103]; [0110]; [0114]; [0127]; [0132]; [0202]); a spectral calibrator module, stored in the computer readable memory and executed by the processor unit, the spectral calibrator module comprising instructions for applying a wave-length dependent spectral calibration standard constructed for the hyperspectral sensor to a hyperspectral image collected by the hyperspectral sensor ([0024-0026]; [0130]; [0147]; [0151]; [0208]); and a light source that illuminates the skin of the subject for the hyperspectral sensor ([0015]; [0025]).  Panasyuk et al. disclose a polarizer and cross polarizer ([0110]).  Panasyuk et al. discloses a sensor head ([0015]; [0110]; [0118]; [0182]) and moving through a range of distances ([0080]; [0120]; [0180-0181]).  Panasyuk et al. further discloses the apparatus further comprising: a storage module, stored in the computer readable media, wherein the storage module comprises a plurality of spectra of the subject's skin taken at different time points (Figs. 6-8; see paras [0014], [0037], [0040]-[0041), [0045], [0077], [0082], [0097]-[0100] and [0116]); and a spectral analyzer module, stored in the computer readable media, wherein the spectral analyzer   Panasyuk discloses a method of diagnosing a medical condition of a subject using a contact probe module (figs 1 -2 and paras [0095] and [0213]), the subject having a plurality of regions of skin of interest (see paras [0015], [0016], [0044], [0074], [0102]- [0114], [0110], [0116], [0127], [0132] and [0202]), the method comprising: (A) resolving light obtained from each region of skin in a plurality of regions of skin of the subject into a corresponding spectrum using a hyperspectral module, thereby constructing a plurality of spectra (figs 6-8; see paras [0014], [0037], [0040]-[0041], [0045], [0077], [0082], [0097]-[0100] and [0116]); (B) identifying, using a computer, a suspect region of skin in said plurality of regions of skin by obtaining a first indication that a first spectrum in said plurality of spectra that corresponds to the suspect region includes an indicia of said medical condition being present in the suspect region (see paras [0039], [0065], [0071], [0141 ]-[0142], [0153], [0177], [0200] and [0202]); (C) collecting, after said identifying (B), a measurement of said suspect region using said contact probe module thereby obtaining a second indication that said   Panasyuk further discloses wherein said signal is an electrical signal, a magnetic signal, a thermal signal, a mechanical signal, or an optical signal see paras [0064], [0075], [0113], [0126], [0136], and [0215]).  With respect to claim 21, Panasyuk discloses comparing measured reflection from a standard ([0130]; [0147]).  With respect to claims 22-23, Panasyuk discloses resolving light obtained at a different time (pre-, during, post; ([0177])).  With respect to claims 24-25, Panasyuk discloses modifying one or more of said suspect region, the measurement of said suspect region, and the analysis of said suspect region (adjusting field of view and resolution; [0181]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793